                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:09CR3091
                                         )
             v.                          )
                                         )             MEMORANDUM
JAKTINE ALPHONSO MOORE,                  )              AND ORDER
                                         )
                    Defendant.           )
                                         )

     Pending before me is a motion to reduce the mandatory life sentence1 I imposed
on Mr. Moore. I now grant the motion in part and reduce his prison sentence to 360
months.

       The very experienced supervising probation officer has filed a 2019 First Step
Act Retroactive Sentencing Worksheet finding Mr. Moore is eligible for a sentence
reduction under § 404(b) of the First Step Act, that a life sentence is no longer
mandatory,2 and that I should reduce the sentence from life to 360 months, which is
at the bottom of the now-applicable Guidelines range. Filing no. 389. Because Mr.


      1
        This sentence was based, at that time, on statutory enhancements under 21
U.S.C. §§ 841(b)(1)(A) & 851 because Mr. Moore had two or more prior qualifying
felony drug offenses.
      2
         The First Step Act applied the drug-quantity provisions of the Fair Sentencing
Act. The indictment in this case charged 50 grams or more, but not 280 grams or
more. Accordingly, the crime of conviction must now be considered a “B felony”
under 21 U.S.C. § 841(b)(1)(B)(iii). Thus, Moore avoids the mandatory life sentence
that was previously required for an “A felony” under § 841(b)(1)(A). Parenthetically,
this is not a retroactive application § 401(a)(2)(A)(ii) of the First Step Act.
Moore has been convicted of at least one serious drug felony, his mandatory
minimum sentence is 10 years. 21 U.S.C. § 841(b)(1)(B)(iii).

       The government objected and filed a brief. The defendant responded with a
brief opposing the government, while also insisting upon a full (plenary) resentencing
with all the bells and whistles.

       I could write a long opinion, but that is unnecessary. Essentially, I agree with
Judge Gerrard’s approach. United States v. Jonair Tyrece Moore, No. 4:09-CR-3092,
2019 WL 3966168 (D. Neb. Aug. 22, 2019) (finding the defendant eligible for relief
under the First Step Act, but in the exercise of discretion denying relief, thus leaving
the prison sentence at 235 months). I summarize Judge Gerrard’s thoughtful decision
as follows:

      (1) under § 404(b) of First Step Act, one looks to the drug quantity
      alleged in the indictment to determine eligibility;

      (2) the First Step Act does not require a “plenary resentencing” to the
      extent that the court may revisit all issues considered by the sentencing
      judge—the focus is only the changed statutory range as derived from
      the indictment (and, presumably, the Guideline range impacted by
      application of the First Step Act through application of the Fair
      Sentencing Act);

      (3) when a judge grants relief, the judge is not “resentencing” the
      defendant—rather, the judge is essentially reducing the sentence similar
      to a sentence reduction under Federal Rule of Criminal Procedure 35
      and, thus, the defendant need not be present and no hearing need be
      held;



                                           2
      (4) while the drug quantity found by the sentencing judge does not
      determine eligibility, the amount of drugs found by the sentencing judge
      is “highly relevant” when determining the extent of any reduction; and

      (5) under the First Step Act, the judge has “unfettered discretion.”

      I should add this: Even if my summary of Judge Gerrard’s opinion is
inaccurate, that would not matter. The foregoing is what I independently conclude
without chopping down a forest of trees to further elucidate my reasoning.

      With the foregoing in mind, I now turn to the probation officer’s sound
analysis. First, he calculated the Guidelines.

       The officer started with a base offense level of 36, which was bumped up by
two points for obstruction of justice. Thus, the total offense level was 38. Note that
Mr. Moore is a career offender. But even if he was not, Mr. Moore’s 19 criminal
history points placed him in criminal history category VI anyway.3 The probation
officer ultimately and accurately determined that Mr. Moore has a total offense level
of 38 and a criminal history category of VI. This provides a Guideline custodial range
of 360 months to life.

      Then, the probation officer wrote4:

      Public Safety:

      Mr. Moore’s original sentence of life imprisonment was mandatory
      based on his conviction of a class A felony drug offense and the
      enhancement for two prior convictions for qualifying drug offenses.*


      3
          Filing no. 228 at CM/ECF p. 17 ¶ 73 (original presentence report).
      4
          Filing no. 389 at CM/ECF p. 2.

                                           3
      After application of the FIRST STEP ACT and the Fair Sentencing Act,
      Mr. Moore’s original conviction would now be a class B felony with a
      statutory penalty of 5-40 years. That statutory penalty becomes 10
      years-life with the finding of a prior conviction for a qualifying drug
      offense. Mr. Moore is accountable for a very large quantity of both
      cocaine base and cocaine. He received an enhancement for obstruction
      of justice and was deemed to be a career offender. He has a lengthy
      criminal history, most notably two previous convictions for controlled
      substance offenses that establish the career offender status.

      Post Sentence Considerations:

      Mr. Moore has completed general education courses and self-help
      courses. He has also participated in the drug education program while
      serving his sentence with the Bureau of Prisons. He has several
      disciplinary incidents, the most serious of which was possession of
      amphetamine in 2016.

      18 U.S.C. 3553(a) Considerations:

      Mr. Moore is eligible for a reduction in his sentence due to changes in
      the statutory requirements. However, the high end of his imprisonment
      range is still life. After consideration of all sentencing factors, a
      reduction in sentence to a term of 360 months appears sufficient to meet
      the goals of sentencing.

      I have carefully considered all the statutory sentencing factors. I conclude that
a reduction of Mr. Moore’s sentence to 360 months is warranted.5 I could go into a
long exposition of why I have come to this conclusion, but that would be a waste of
time. The following factors, though, warrant brief mention:


      5
         Assuming, without deciding, that I have the power under the First Step Act
to reduce the sentence below 360 months by a variance or a departure, I would not do
so. Mr. Moore’s possession of amphetamine in 2016 while in prison is a good
illustration of why that is so. There are other reasons, but it is unnecessary to
articulate them.

                                          4
      1.       In this large family conspiracy, those who entered guilty pleas got
               substantially lower sentences.6

      2.       The two other defendants who made the fateful decision to go
               trial received prison sentences of 135 months7 and 292 months,
               later reduced to 235 months.8

      3.       If I reduce his sentence to 360 months, Mr. Moore, who is now 46
               years of age and who has served roughly 10 years already, will
               likely be in his sixties when released from prison, and because of
               that, he will be far less likely to continue with a life of significant
               crime.

      4.       Unlike at least one other person on my docket with a life sentence
               who may have been eligible for a reduction to 360 months and for
               whom I refused to grant relief,9 Mr. Moore’s history and
               propensity for violence pales in comparison.

       IT IS ORDERED that the motion to reduce sentence, Filing no. 386, is granted
to the extent that Mr. Moore’s prison sentence is reduced to 360 months. The motion
is otherwise denied. A separate amended judgment (AO 245C) will be filed.



      6
          Filing no. 228 at CM/ECF pp. 4-5 ¶¶ 10-19.
      7
          Filing no. 197 (Jobita Willetta Avery is Mr. Moore’s sister).
      8
        United States v. Jonair Tyrece Moore, No. 4:09-CR-3092, 2019 WL 3966168
at *1 (Jonair Tyrece Moore is Mr. Moore’s cousin).
      9
     United States v. Johnson, 4:97CR3002, Filing no. 261, Filing no. 256 at
CM/ECF p. 5.

                                              5
DATED this 22nd day of October, 2019.

                             BY THE COURT:

                             s/ Richard G. Kopf
                             Senior United States District Judge




                               6
